Citation Nr: 1636909	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-25 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for generalized anxiety disorder.

2.  Entitlement to an increased rating for status post fracture of right foot third metatarsal, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  She submitted additional evidence and waived initial review by the RO.  See 38 C.F.R. § 20.1304(c) (2015).  More additional evidence was subsequently received in connection with other claims.  The evidence is not pertinent to the claim being decided herein; thus, remand for RO consideration of the evidence is not necessary.  Id.

The decision below addresses the right foot claim.  The anxiety disorder claim is addressed in the remand section following the decision.


FINDING OF FACT

The Veteran's status post fracture of right foot third metatarsal has been manifested by symptoms consistent with no more than moderately severe disability; severe disability has not been shown.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for the service-connected status post fracture of right foot third metatarsal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard July 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA examinations addressing the right foot in July 2012 and August 2014.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the right foot claim.  The examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.  A possible worsening of the disability is not shown such as to warrant another VA examination.  Thus, VA's duty to assist has been met for the claim decided herein.

II. Analysis

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

Right Foot Disability

At the Board hearing, the Veteran contended that her service-connected right foot disability warrants a rating in excess of 20 percent because her symptoms are worse than how evaluated and that she has nerve damage that causes her to fall.

The Veteran's right foot disability has been rated as analogous to metatarsalgia and malunion or nonunion of the tarsal or metatarsal bones under the hyphenated Diagnostic Code 5279-5283.  As further discussed below, the Board finds that the Veteran's right foot disability is more appropriately rated under Diagnostic Code 5284 for other foot injuries because the VA examiners described the disability under "other foot injuries" and not as malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).  This Diagnostic Code may be used when the other eight foot disability Diagnostic Codes are not applicable.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).  In any case, the criteria are identical as they are based on impairment level.

Pursuant to Diagnostic Code 5284, a 10 percent rating is warranted for foot an injury resulting in moderate disability, a 20 percent rating is warranted for moderately severe disability, and a 30 percent rating is warranted for severe disability.  A 40 percent rating is warranted for actual loss of use of the foot.

The evidence for consideration here includes VA examination reports, from July 2012 and August 2014, treatment records, and the Veteran's lay statements, including testimony at the May 2016 Board hearing.

At the July 2012 VA examination, the examiner indicated that the Veteran had diagnoses of metatarsalgia and foot injury specified as fracture right foot, third metatarsal.  The examiner noted that the Veteran fractured the third metatarsal of the right foot when a grenade launcher fell on it in service.  The Veteran complained that her right foot was getting worse.  The examiner described the severity of such foot injury as moderate, which is consistent with a 10 percent rating under Diagnostic Code 5284.

The Veteran had pain on palpation of the ball of the right foot and pain upon palpation of the heels of both feet, mild swelling in both feet, and the Veteran walked with a slight limp.  Regarding assistive devices, the Veteran wore orthotic sneakers daily for bilateral foot support.  Regarding diagnostic testing, the examiner noted that July 2012 x-rays revealed an unremarkable right foot.  Regarding functional impact of the Veteran's right foot disability, the Veteran stated that if she stands for too long, she has pain in both feet, right more than left.  She indicated that she needs to take breaks, which prolongs the completion of tasks and the work day.  The examiner also noted that the Veteran complained of swelling in the left foot, secondary to placing weight on the left foot to accommodate pain in the right foot.

At the August 2014 VA examination, the examiner reported diagnoses of metatarsalgia and other foot injuries, specified as fracture, third metacarpal of right foot.  The examiner described the severity of such disability as moderately severe, which is consistent with a 20 percent rating under Diagnostic Code 5284.

The examiner noted that the right foot disability chronically compromises weight bearing; requires arch supports, custom orthotic inserts, or shoe modifications; that the Veteran has worsening symptoms of right foot pain; and now has numbness and tingling on the top of the foot.  Regarding functional loss, the examiner indicated the presence of less movement than normal, weakened movement, pain on weight bearing, pain on non-weight bearing, instability of station, disturbance of locomotion, and interference with standing.  Regarding functional loss during flare-ups, the examiner stated that it would be impossible, without resorting to mere speculation, to indicate any additional range of motion of feet, compared to the VA examination findings.

The examiner noted a June 2014 VA podiatry record that revealed the Veteran complained of pain in the side of the foot when weight bearing and long-term nerve-like dysthesia on the dorsum of foot over the base of toes 2 to 5.  Regarding assistive devices, the examiner reported that the Veteran regularly used a cane and occasionally used orthotic shoes.  August 2014 x-rays revealed no bony abnormality in the right foot.  Regarding functional impact, the examiner noted that the Veteran has to get in and out of trucks and operate vehicles with many gears, and she has to press her feet on the clutch and brakes, which creates more pain in the feet.

In the peripheral nerve section of the VA examination, the examiner reported that the Veteran has neuropathy, described by the Veteran as numbness and tingling on the top of her right foot.  The symptoms associated with such neuropathy included mild constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  The Veteran had normal deep tendon reflexes in bilateral knees and hypoactive deep tendon reflexes in bilateral ankles.  The examiner indicated decreased sensation in the right foot/toes and decreased cold sensation over the dorsum of the right foot.  Regarding the Veteran's gait, the Veteran walked with a marked limp, secondary to bilateral foot pain.  The examiner indicated that the nerve affected was the right musculocutaneous (superficial peroneal) nerve, and there was moderate incomplete paralysis.  The examiner concluded that it is more likely than not that the Veteran's neuropathy symptoms of dorsum right foot and over toes 2 through 5 are a progression and worsening of residuals of right foot fracture of the third metatarsal in service and that the Veteran's altered gait led to placing pressure on nerve tissue, which resulted in chronic inflammation, which led to numbness and tingling.

In statements, and at the Board hearing the Veteran contended that her right foot disability was worse than evaluated and that she has nerve damage, to include sciatica, which results in falls because she cannot bend her foot.  VA treatment records generally show that the Veteran reported right foot symptoms, to include pain and neuropathy symptoms, that were consistent with those noted by the VA examiners.

While the Veteran contends that her right foot disability warrants a rating higher than 20 percent, the Board finds that the preponderance of the evidence is against a higher rating.  Neither VA examiner described the Veteran's right foot symptoms as severe, which is the level of impairment for the next higher rating of 30 percent.  Additionally, the Board does not find that the evidence of record shows that the impairment approximates severe impairment.  Further, even though the Veteran requires the use of assistive devices for walking, there is no actual loss of use of the foot, and thus a 40 percent rating is not warranted either.

Based on the foregoing evidence, the Board concludes that Veteran's level of right foot disability more closely approximates moderately severe disability rather than severe disability or loss of use of the right foot.  A moderately severe level of disability warrants a 20 percent rating under Diagnostic Code 5284, which is already assigned.

To the extent that the Veteran contends that a higher rating for her right foot disability is warranted based on nerve symptoms, the Board notes that the Veteran has been granted service connection for lumbosacral strain as secondary to the right foot disability and lumbar radiculopathy as secondary to such lumbosacral strain.  Because the Veteran has been rated separately for such secondary disabilities, relating to the Veteran's right foot nerve symptomatology, the Board finds that those symptoms need not be considered in rating the Veteran's right foot disability as this would amount to pyramiding symptoms.  See 38 C.F.R. § 4.14 (2015).  The Veteran has a separate rating for service-connected lumbar radiculopathy of the right lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  In evaluating this disability, the rating criteria take into account neurologic problems affecting the foot as the 80 percent rating references foot drop.

Moreover, the right foot disability has been appropriately rated under Diagnostic Code 5284 for other foot injuries, which accounts for painful residuals in the currently assigned 20 percent rating.  Therefore, as the preponderance of the evidence is against the claim, a rating higher than 20 percent for the Veteran's status post fracture of right foot third metatarsal is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Additional Considerations

The Veteran's right foot pains, and associated neuropathy, are contemplated by the rating criteria, and/or by separate ratings, as discussed above.  The rating criteria consider a broad spectrum of impairment levels up to including loss of use of the foot.  Thus, all manners of impairment are contemplated.  As the Veteran's disability picture is contemplated by the right foot rating, extraschedular referral is not warranted.   38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

Referral for extraschedular consideration on a combined effects basis and a claim of a total rating for compensation based on individual unemployability have not been expressly raised or reasonably raised by the record.  


ORDER

An evaluation in excess of 20 percent for status post fracture of right foot third metatarsal is denied.


REMAND

Regarding the issue of an increased initial rating for anxiety, the Veteran's representative asserted at the Board hearing that the Veteran has symptoms that warrant a 50 percent rating.  The Veteran was last afforded a VA psychiatric examination in August 2014, at which time the VA examiner noted that the Veteran was working full-time, to include driving children with special needs.  The examiner also noted that the Veteran reported that she requested driving only one child at a time due to increased anxiety when driving multiple children.  Additionally, the examiner stated that the Veteran reported having 1 to 3 panic attacks per day.

The Board notes that it does not appear that the Veteran seeks treatment for her anxiety disorder.  However, at the May 2016 Board hearing, the Veteran testified that she experiences panic attacks up to 4 times daily at home and at work and that such attacks have affected her at work and socially.  Specifically, the Veteran testified that "the anxiety was just too much" so she recently took a new job working for a smaller school system.  See Board hearing transcript at 4.  Additionally, the Veteran indicated that she has issues with short-term memory loss, a symptom that was not noted previously.  Therefore, because the evidence indicates a possible worsening of symptoms, the Board finds it necessary to remand the claim for a new VA examination in order to assess the current state of her generalized anxiety disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current level of severity of her service-connected generalized anxiety disorder.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  An explanation should be provided for any opinion reached.

2.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and give them an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


